IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,673-01


EX PARTE AARON JOHN RUTHERFORD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 25975-A IN THE 3RD JUDICIAL DISTRICT COURT

FROM ANDERSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to ten years' imprisonment. He did not appeal his conviction.
	Applicant contends that he is being denied pre-sentence time credits; that trial counsel was
ineffective; that the trial judge engaged in misconduct; and that a pre-sentence investigation report
was not prepared before sentencing. Applicant's time credit claim is dismissed. Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004). Applicant's remaining claims challenging the conviction are
denied. Accordingly, Applicant's claims are dismissed in part and denied in part.

 

Filed: January 31, 2007
Do not publish